Citation Nr: 0507652	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for a left 
knee sprain, rated as 10 percent disabling from July 12, 
2002.

2.  Entitlement to a higher initial evaluation for 
lumbosacral degenerative joint disease, rated as 10 percent 
disabling from July 12, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page.

(By a July 2004 rating decision, a temporary total rating 
based on the need for convalescence following left knee 
surgery was assigned from April 5, 2004, to June 1, 2004.  
The Board's analysis regarding the claim for a higher initial 
schedular rating will not include this period.)


REMAND

The RO denied a higher evaluation for the veteran's service-
connected left knee sprain, secondary to residuals of an in-
service fracture of the distal left fibula, with arthritis, 
in its January 2003 rating decision.  The denial was based on 
a finding that there was a slight disability of the left knee 
due to the strain, evidenced by slight swelling, tenderness 
to palpation, and crepitus over the patella on the left.  An 
examination given in November 2003 found that there was 
osteoarthritis of the left knee with a tear of the posterior 
horn of the medial meniscus.  The review conducted by the RO 
and reported in its March 2004 supplemental statement of the 
case (SSOC) noted the November 2003 examination, but did not 
take into account the examiner's finding of osteoarthritis in 
rendering its evaluation.  See VAOPGCREC 23-97, Multiple 
Ratings For Knee Disability.  Because the knee disability may 
contemplate post-traumatic arthritis as determined by the RO, 
and because the current 10 percent rating has been granted on 
account of instability, the rating principles enunciated in 
VAOPGCPREC 23-97 should be addressed as necessary.

The Board also notes that in the month following the issuance 
of the SSOC, the veteran underwent arthroscopic surgery 
involving the medial meniscus in the left knee.  As noted in 
the introduction above, the veteran was subsequently granted 
a temporary 100 percent disability rating for the period of 
his convalescence, which was then returned to a 10 percent 
evaluation.  No SSOC was issued addressing the records 
relating to this surgery on the veteran's left knee.  A SSOC 
is required.  

The RO also denied a higher evaluation for lumbosacral 
degenerative joint disease.  The reason given in the March 
2004 SSOC was that a November 2003 examiner opined that the 
arthritis in the veteran's lumbar and cervical spine is 
probably not caused by his service-connected left ankle 
injury, but is more a degenerating condition due to his age 
and weight.  However, the RO did not take action to sever 
service connection.  The lumbosacral degenerative joint 
disease must therefore be rated as a service-connected 
disability.

During the pendency of the veteran's appeal, effective 
September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Additionally, all 
of the diagnostic codes were renumbered.  See 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003) 
(codified at 38 C.F.R. § 4.71a (2004)).  The Board will 
remand in order for the veteran's lumbosacral degenerative 
joint disease to be evaluated under the new criteria.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should consider the issues on 
appeal in light of the additional 
evidence discussed above and the new 
rating criteria cited above.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should address all 
evidence received since the issuance 
of the March 2004 supplemental 
statement of the case.  It should 
specifically refer to the new rating 
criteria for evaluating the spine 
and reflect the RO's consideration 
of VAOPGCPREC 23-97 (separately 
rating arthritis and instability of 
the knee) and VAOPGCPREC 9-04 
(rating flexion and extension of the 
knee) to the extent applicable.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

